State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 10, 2015                    106309
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

DANIEL J. FRENCH,
                    Appellant.
________________________________


Calendar Date:   October 27, 2015

Before:   McCarthy, J.P., Garry, Rose and Lynch, JJ.

                              __________


     Margaret McCarthy, Ithaca, for appellant.

      Weeden A. Wetmore, District Attorney, Elmira (Jordan J.
Yorke of counsel), for respondent.

                              __________


      Appeal from a judgment of the County Court of Chemung
County (Hayden, J.), rendered August 27, 2012, convicting
defendant upon his plea of guilty of the crime of robbery in the
first degree.

      Defendant robbed a bank teller at knife point and, in
satisfaction of an indictment charging him with crimes arising
from this incident, pleaded guilty to robbery in the first
degree. In accordance with the terms of the plea agreement, he
was sentenced as a second violent felony offender to 12 years in
prison to be followed by five years of postrelease supervision.
He now appeals.

      Defendant's sole contention is that the sentence is harsh
and excessive. We disagree. Defendant has a lengthy criminal
record that includes a prior robbery conviction. In view of
                              -2-                  106309

this, and given that defendant agreed to the sentence as part of
the plea agreement, we find no abuse of discretion nor any
extraordinary circumstances warranting a reduction of the
sentence in the interest of justice (see People v Jones, 11 AD3d
818, 818 [2004]; see also People v Morgan, 214 AD2d 809, 811
[1995], lv denied 86 NY2d 783 [1995]).

     McCarthy, J.P., Garry, Rose and Lynch, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court